     Case 2:20-cv-01040-APG-VCF Document 11 Filed 07/01/20 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   MARIA ARREDONDO

 9                    Plaintiff,                          Case No. 2:20-cv-01040- APG-VCF

10           vs.

11   UNLV MEDICINE, a nonprofit corporation;
     DOES 1 through 10; ROE ENTITIES 11                   STIPULATION TO EXTEND
12   through 20, inclusive jointly and severally,         DEADLINE FOR PLAINTIFF TO FILE
                                                          A RESPONSE TO DEFENDANT’S
13                   Defendants.                          MOTION TO DISMISS

14                                                        (FIRST REQUEST)

15
16
            IT IS HEREBY STIPULATED by and between Plaintiff, Maria Arredondo, (“Plaintiff”),
17
     through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendant, UNLV
18
     Medicine, through its counsel, Jackson Lewis P.C., that Plaintiff shall have an extension to July
19
     10, 2020 to file a response to Defendant’s Motion to Dismiss [ECF No. 5].
20
                 This Stipulation is submitted and based upon the following:
21
            1.        On June 17, 2020, Defendant filed a Motion to Dismiss [ECF No. 5].
22
            2.        Recently there was a positive test for Covid 19 at Mr. Huber’s office, and this has
23
     caused obstacles and delays related to testing and other precautionary measures.
24
            3.        This is the first request for an extension of time for Plaintiff to file a response to
25
     Defendant’s motion to dismiss.
26
            4.        This request is made in good faith and not for the purpose of delay.
27
28
     Case 2:20-cv-01040-APG-VCF Document 11 Filed 07/01/20 Page 2 of 2




 1            5.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 2   as waiving any claim and/or defense held by any party.

 3   Dated this 30th day of June, 2020.
 4
      RICHARD HARRIS LAW FIRM                                JACKSON LEWIS P.C.
 5
      /s/ Burke Huber                                        /s/ Deverie J. Christensen
 6    Richard Harris, Bar No. 505                            Deverie J. Christensen, Bar No. 6596
      Benjamin Cloward, Bar No. 11087                        Phillip C. Thompson, Bar No. 12114
 7    Burke Huber, Bar No. 10902                             300 S. Fourth Street, Ste. 900
      801 S. Fourth Street                                   Las Vegas, Nevada 89101
 8    Las Vegas, Nevada 89101                                Attorneys for Defendant
      Attorney for Plaintiff
 9
10
11
12
                                                     ORDER
13
14                                                   IT IS SO ORDERED:

15
16
17
                                                     United States District Court/Magistrate Judge
18
19                                                              7/1/2020
                                                     Dated: _________________________
20
21
22
23
     4820-4904-0833, v. 1

24
25
26
27
28

                                                         2
